Memorandum: As part of a plea-bargaining agreement, defendant pleaded guilty to one count of forgery in the second degree in full satisfaction of two indictments. At the time of the plea, he fully admitted that he took his uncle’s Sears credit card without his uncle’s knowledge or permission and used it to purchase specified items. He denied, however, that he had anything to do with the purse-snatching charge in the other indictment which was dismissed as part of the plea bargain. The court summarily denied *1018defendant’s application for youthful offender status and sentenced him to an indeterminate term of 2 Vs to 7 years. On appeal, defendant asserts that the sentence was harsh and excessive as he had never been arrested before and because the crime to which he pleaded guilty was a nonviolent offense. We conclude that a jail sentence was appropriate under the circumstances but that defendant should have been accorded youthful offender treatment. Defendant was 18 years of age at the time of the commission of the offense for which he was convicted. He had never previously been arrested. Considering all the circumstances, the denial of defendant’s application for youthful offender status was an improvident exercise of discretion (see, People v Noel, 106 AD2d 854; People v Kerr, 43 AD2d 895). (Appeal from judgment of Niagara County Court, Hannigan, J. — forgery, second degree.) Present — Callahan, J. P., Denman, Pine, Balio and Lawton, JJ.